Citation Nr: 0127372	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  99-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
tension headaches.

2.  Entitlement to an increased disability rating for a left 
knee disability, currently rated 10 percent disabling.

3.  Entitlement to an increased disability rating for a right 
knee disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2001, the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  The veteran waived 
RO review of documentary evidence submitted at that time.  
See 38 C.F.R. § 20.1304 (2001).  

The issues of entitlement to increased ratings for left and 
right knee disabilities are addressed in the remand section 
of this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
(compensable) has been obtained.

3.  Persuasive medical evidence demonstrates the veteran's 
service-connected tension headaches disability is presently 
manifested by a daily, persistent low-grade tingling and 
aching sensation without evidence of characteristic 
prostrating migraine attacks.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for the 
veteran's tension headaches disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the May 1999 statement of the case and February 2000 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records pertinent to the veteran's 
service-connected tension headaches disability have been 
received.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R 
§ 3.159(c)(4).  The Board notes the veteran underwent VA 
examinations in December 1999 but that pertinent medical 
evidence was added to the record after that examination.  The 
Board notes, however, that the recently provided information 
is essentially cumulative of information previously 
considered by the VA examiner.  Therefore, the Board finds 
that an adequate medical opinion has been obtained as to the 
veteran's service-connected tension headaches disability and 
that additional development as to this issue is not 
necessary.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records show that in April 1986 the veteran 
complained of headaches over the previous 2 days.  He denied 
fever, chill, nausea, or vomiting.  The diagnosis was 
migraine headache.  In September 1990, the veteran complained 
of a headache of 4 hours duration.  He noted he had been 
exposed to loud jet engine noise that morning.  The examiner 
noted the veteran was in no apparent distress.  The diagnosis 
was headaches.

During VA examination in April 1999 the veteran complained of 
daily headaches with occasional dizziness which lasted for 
approximately 2 hours.  He stated the disorder was not 
relieved by medication and denied any associated nausea or 
vomiting.  The examiner noted there was no evidence of gross 
neurological deficit.  The diagnoses included tension type 
headaches.

In an October 1994 rating decision, the Louisville, Kentucky 
RO granted entitlement to service connection for tension 
headaches.  A 0 percent disability rating was assigned 
effective from December 1, 1993.  

In January 1999, the veteran, inter alia, requested 
entitlement to a compensable rating for his service-connected 
tension headache disability.

During VA examination in December 1999 the veteran described 
his headaches as a bitemporal sensation with posterior head 
and upper neck stiffness.  He stated his pain was exacerbated 
by any trauma to the head and that sometimes he experienced 
light-headedness and nausea associated with head trauma.  He 
reported he had not lost time from work because of this 
disorder but that as a heavy machinery operator he 
experienced almost daily head trauma.  He stated these 
episodes lasted several minutes and were manifest as almost 
continuous posterior dull aching and bitemporal pressure.  He 
reported he was not presently receiving any specific 
treatment or medication for that disorder.

The examiner found the veteran's headache pattern was 
believed to represent tension headaches secondary to cervical 
muscle spasm.  It was noted that the veteran's headaches 
occurred on a daily basis and existed as a persistent low-
grade tingling and aching sensation that was exacerbated by 
head trauma.  

At his personal hearing in September 2001 the veteran 
testified that he experienced daily headaches of varied 
severity and that he experienced debilitating migraine 
headaches approximately once per month.  He stated that he 
had experienced episodes at work, which required he cease his 
activities until medication took effect.  He also stated the 
headaches affected his family and social life and made it 
difficult to concentrate.  He reported his severe headaches 
had been progressively increasing over the years and that 
they presently occurred approximately once per month, lasting 
45 minutes to 4 hours on average.

The veteran also submitted copies of a medical article 
printed from an internet site in September 2001 discussing 
headache disorders and copies of private medical records 
dated from February 1999 to January 2001.  Treatment records 
dated in May 1999 show the veteran complained of frequent 
temporal area headaches.  Records dated in February 2000 
noted he complained of frequent headaches.  The examiner 
reported the veteran's migraines were relieved by medication.  
It was noted the veteran denied any nausea or vomiting.

Private treatment records dated in March 2000 show the 
veteran was experiencing migraine type headaches which came 
on and left suddenly without aura.  The examiner noted there 
was no evidence of neurological deficits.  A computed 
tomography scan in March 2000 was within normal limits.  A 
June 2000 report noted headaches with possible muscular 
involvement.  An August 2000 report noted the veteran 
complained his headaches were usually unilateral and were not 
associated with nausea.  The diagnoses included mixed muscle 
tension and migraine headaches.  The treatment plan included 
pain relief medication.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

The Rating Schedule provides ratings for migraine headache 
disorders with less frequent attacks (0 percent), with 
characteristic prostrating attacks averaging one in two 
months over several months (10 percent), with characteristic 
prostrating attacks occurring on an average once a month over 
last several months (30 percent), and with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability (50 percent).  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2001).

Based upon the evidence of record, the Board finds the 
veteran is appropriately evaluated under the analogous 
criteria for migraine headache disabilities.  See 38 C.F.R. 
§ 4.20.  The Board also finds persuasive medical evidence 
demonstrates the veteran's service-connected tension 
headaches disability is presently manifested by a daily, 
persistent low-grade tingling and aching sensation without 
evidence of characteristic prostrating migraine attacks.  
Although the veteran reported he experiences severe monthly 
attacks, the Board finds the described episodes are not 
indicative of characteristic prostrating migraine attacks.  
Therefore, the Board must conclude that entitlement to a 
compensable rating is not warranted.

While the veteran believes his service-connected tension 
headache disability is more severe than indicated by the 
present evaluation, he is not a medical practitioner and is 
not competent to offer medical opinions.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorder 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an increased (compensable) rating for tension 
headaches is denied.



REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000); see also Karnas, 1 Vet. App. 308.

In this case, the Board notes that the December 1999 VA 
examiner found the veteran's knees were stable to medial, 
lateral, anterior, and posterior testing; however, private 
medical examinations in May and June 1999 noted subluxation 
of the patellae.  Therefore, the Board finds an additional 
examination is required prior to appellate review.

The Court has held that the fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for serviced-connected 
bilateral knee disabilities and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected knee disorders.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including x-ray examination 
and range of motion studies.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001). 

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



